Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about September 22, 2011, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of grand larceny in the fourth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility, in which it accepted the victim’s account of the incident.
The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated him a juvenile delinquent and placed him on probation. This was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The aggravating circumstances of the offense as well as appellant’s poor academic, attendance and disciplinary record at school warranted a 12-month period of supervision. Concur — Tom, J.P., Mazzarelli, Saxe, Catterson and DeGrasse, JJ.